DETAILED ACTION

Drawings
The drawings are objected to because fig. 13-one reference character #92 is inverted.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The acronym of ASTM found in claim 13 is interpreted as American Society for Testing and Materials.  
The acronym of CMYK found in claim 15 is interpreted as four ink colors - Cyan, Magenta, Yellow and Black.
The acronym of RGB found in claim 16 is interpreted as red, green, and blue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bausen (US 2010/0304009) in view of Bauer (US 2018/0141084).
In regards to claim 13, Bausen teaches a paint applicator (8) and a method of using the same (fig. 2; para. 26).  Bausen teaches the paint applicator comprises spray painting heads 9a to 9d (first, second and third applicators, each with a nozzle and orifice), where each spray painting head is associated with a different color, to provide a first, second and third composition to apply the color onto an outer surface-5 (target area) of substrate (fig. 2; para. 27-28, 31).
Bausen does not explicitly teach polyurethane aircraft paint or ink comprises the claimed solids content of from about 15 to about 70 weight % based on a total weight of the first coating composition as measured in accordance with ASTM D2369 and comprises a carrier, a binder present in an amount of from 15 to about 70 weight percent based on a total weight of the first coating composition, and a crosslinker present in an amount of from about 1 to about 20 weight percent based on a total weight of the first coating composition, and wherein the first coating composition has a viscosity of from about 0.002 Pa*s to about 0.2 Pa*s as measured according to ASTM 7867-13 with cone-and-plate or parallel plates at a shear rate of 1000 sec-1.
However, Bauer teaches a paint coating composition comprising a solids content of at least 15 wt% (para. 207, 215-217, 229), a binder in the range of 3.0 to 20.0 wt% (para. 207), a crosslinker in the range of 0.5 to 20.0 wt% (para. 209, 230), and a viscosity in the range of 40 to 150 mPa*s (0.04-0.15 Pa*s) (para. 218) and a carrier (para. 233-234).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the paint coating composition of Bauer onto the compositions of Bausen because Bauer teaches it will provide the desired adhesion of the paint onto the substrate (para. 6).
In regards to claims 14-17, Bausen and Bauer as discussed, where Bausen teaches the first to third coating composition comprises different color spaces of cyan, magenta and yellow (para. 13, 26), where a simple substitution of color sources would provide red, green and blue colors.
In regards to claim 19, Bausen and Bauer as discussed, where Bausen teaches the spray painting heads 9a-9d, which represents a high transfer efficiency applicator (para. 6-7, 11).
In regards to claim 20-21, Bausen and Bauer as discussed, where Bausen teaches the spray painting heads 9a-9d are moved along the surface to provide a picture motif due to the superposition of colors (para. 13, 27).
In regards to claim 22-23, Bausen and Bauer as discussed, where Bausen teaches the spray painting heads 9a-9d are coupled to together as a unitary component (fig. 2).
In regards to claim 24, Bausen and Bauer as discussed, where Bausen teaches spray painting heads 9a-9d which will provide an additional applicator.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16768264 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of copending Application No. 16768264 teaches a similar method of apply coating compositions except for third high transfer efficiency applicator comprising a third applicator with a third nozzle defining a third orifice that is used in applying third coating composition through the third nozzle orifice to the target area of the substrate.  
However as the claim 21 of copending Application No. 16768264 teaches first applicator with a first nozzle defining a first orifice which is used to apply a first coating to the target area of the substrate and the second applicator with a second nozzle defining a second orifice which is used to apply a second coating to the target area of the substrate.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to complete a simple duplication to provide a third applicator with a third nozzle defining a third orifice which is used to apply a third coating to the target area of the substrate.
Thus, no patentable distinction was found in the instant claims compared with claim 21 of copending Application No. 16768264.  

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 16768337 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of copending Application No. 16768337 teaches a similar method of apply coating compositions except for third high transfer efficiency applicator comprising a third applicator with a third nozzle defining a third orifice that is used in applying third coating composition through the third nozzle orifice to the target area of the substrate.  
However as the claim 20 of copending Application No. 16768337 teaches first applicator with a first nozzle defining a first orifice which is used to apply a first coating to the target area of the substrate and the second applicator with a second nozzle defining a second orifice which is used to apply a second coating to the target area of the substrate.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to complete a simple duplication to provide a third applicator with a third nozzle defining a third orifice which is used to apply a third coating to the target area of the substrate.
Thus, no patentable distinction was found in the instant claims compared with claim 20 of copending Application No. 16768337.  
These are a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717